DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “a metal layer disposed over the emitter layer” and is dependent on claim 1 which recites “an emitter electrical contact.”  It is unclear if these are the same element or two different elements. Further clarification and appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5 and 27 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Li (US 2008/0245400 A1).
Regarding claims 1-5, and 27, Li discloses a photovoltaic (PV) device comprising (see Figs. 1 and 2):
	a base layer of a semiconducting material (n-type GaN, see Fig. 1, 41) of a first conductivity type, the base layer having a first energy bandgap (3.4 eV to 4.0 eV [0024], can include some amount of Al); 
an emitter layer (p-type GaN, see Fig. 42) of a semiconducting material of a second conductivity type opposite the first conductivity type disposed over the base layer, the emitter layer having a second energy bandgap (3.4 eV to 4.0 eV [0024] can include some amount of Al); 
a base electrical contact (130) in electrical communication with the base layer; and an emitter electrical (120) contact in electrical communication with the emitter layer; wherein the first energy bandgap and the second energy bandgap are no less than about 3.2 eV, and the base layer and the emitter layer form a p-n junction.
Claim(s) 1-5, 22, and 27 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Bedell (US 2018/0097137 A1).
	Regarding claims 1-5, 22, and 27, Bedell discloses a photovoltaic (PV) device comprising (see Figs. 1):
	a base layer of a semiconducting material (n-type GaN, see Fig. 1, 14 [0030]) of a first conductivity type, the base layer having a first energy bandgap (3.4 eV to 4.0 eV [0024], can include some amount of Al); 
an emitter layer (p-type GaN, see Fig. 1, 16 [0030] exposed to EUV/DUV light [0030]) of a semiconducting material of a second conductivity type opposite the first 
a base electrical contact (20 and 12) in electrical communication with the base layer; and an emitter electrical (18) contact in electrical communication with the emitter layer; wherein the first energy bandgap and the second energy bandgap are no less than about 3.2 eV, and the base layer and the emitter layer form a p-n junction.

	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 22, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrell (US 2012/0180868 A1) in view of Li (US 2008/0245400 A1).
	Regarding claims 1-5, and 27, Farrell discloses a photovoltaic (PV) device comprising (see Fig. 4):
	a base layer of a semiconducting material (p-type GaN, see Fig. 4, 404) of a first conductivity type, the base layer having a first energy bandgap (bandgap of GaN is approximately 3.2 as evidenced by Li (US 2008/0245400 A1) ([0024]); 
an emitter layer (n-type GaN, see Fig. 4, 400) of a semiconducting material of a second conductivity type opposite the first conductivity type disposed over the base layer, the emitter layer having a second energy bandgap (bandgap of GaN is approximately 3.2 as evidenced by Li (US 2008/0245400 A1) ([0024]); 

However, Farrell does not disclose that the base layer and the emitter layer form a p-n junction.
Li discloses a solar cell can be formed of a base and emitter both comprising GaN, directly in contact with each other and forming a p-n junction (see Fig. 1, cell 40).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the solar cell of Farrell by replacing the emitter and base layers and layer between with the GaN p-n junction as disclosed by Li because Li discloses it is an appropriate material to construct base and emitter layers and such a solar cell will function to convert light to electricity and one of ordinary skill  because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would be reasonably predictable.
Regarding claim 22, modified Farrell discloses all of the claim limitations as set forth above.
In addition, Farrell discloses that the emitter (note modified with Li) will be the layer directly exposed to sunlight (see Fig. 4 of Farrell, now has p-type GaN layer in directly contact with n-type GaN layer). 
Sunlight contains a small amount of UVC which includes the 100 nm wavelength range and therefore the device will be exposed an extreme ultra-violet and/or deep ultra-violet wavelength source. 
In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrell (US 2012/0180868 A1) in view of Li (US 2008/0245400 A1) as applied to claims 1-5, 22, and 27 above and in further view of Yagi (5,986,285).
Regarding claim 21, modified Farrell discloses all of the claim limitations as set forth above.
In addition, Farrell disclose a contact layer disposed over the top emitter layer, however, does not disclose that it is transparent (see Fig. 4) to the wavelength range of 10 to 380 nm.
Yagi discloses that a metallic contact can be rendered to a semi-transparent thickness and be used on a solar cell (C11/L40-50 and C13/L21-26).
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the contact of Farrell by using a metallic contact of the appropriate thickness so as to be transparent to the wavelength instantly claimed because as disclosed by Yagi it will provide for high conductivity contact and allow for light harvesting in the claimed wavelength range.
Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedell (US 2018/0097137 A1) as applied to claims 1-5, 22, and 27 and in further view of Yagi (5,986,285).
Regarding claim 21, modified Bedell discloses all of the claim limitations as set forth above.
In addition, Bedell disclose a contact layer (18) disposed over the top emitter layer, however, does not disclose that it is transparent (see Fig. 4) to the wavelength range of 10 to 380 nm.
Yagi discloses that a metallic contact can be rendered to a semi-transparent thickness and be used on a solar cell (C11/L40-50 and C13/L21-26).
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the contact of Bedell by using a metallic contact of the appropriate thickness so as to be transparent to the wavelength instantly claimed because as disclosed by Yagi it will provide for high conductivity contact and allow for light harvesting in the claimed wavelength range.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedell (US 2018/0097137 A1) as applied to claims 1-5, 22, and 27 above and in further view of Kozdozy (US 6,265,727 B1).
Regarding claim 23, Bedell discloses all of the claim limitations as set forth above.
In addition, Bedell disclose that layer thicknesses are adjustable ([0029]).
Kozdozy discloses that the thickness of the doped GaN layer can range from 10 angstroms to 5 microns thick (See claim 13).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thickness of doped layer of Bedell to be within the range claimed because Kozdozy discloses that such a thickness is appropriate for a doped GaN layer in a photosensitive device.
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrell (US 2012/0180868 A1) in view of Li (US 2008/0245400 A1) as applied to claims 1-5, 22, and 27 above and in further view of Kozdozy (US 6,265,727 B1).
Regarding claim 23, modified Farrell discloses all of the claim limitations as set forth above.
In addition, Farrell disclose that layer thicknesses are adjustable ([0056]) depending on application.
Kozdozy discloses that the thickness of the doped GaN layer can range from 10 angstroms to 5 microns thick (See claim 13).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thickness of doped layer of modified Farrell to be within the range claimed because Kozdozy discloses that such a thickness is appropriate for a doped GaN layer in a photosensitive device.
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2008/0245400 A1) as applied to claims 1-5, and 27 above and in further view of Kozdozy (US 6,265,727 B1).
Regarding claim 23, Li discloses all of the claim limitations as set forth above.
Li does not disclose layer thicknesses.
Kozdozy discloses that the thickness of the doped GaN layer can range from 10 angstroms to 5 microns thick (See claim 13).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thickness of doped layer of Li to be within the range claimed because Kozdozy discloses that such a thickness is appropriate for a doped GaN layer in a photosensitive device.
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 21-23, and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726